Citation Nr: 0501141	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for visual impairment.

2.  Entitlement to service connection for the residuals of a 
head injury.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a right foot disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for lumbosacral strain, claimed as a back disorder 
and residuals of a back injury.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to April 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's attorney has submitted additional comments in 
response to the April 2004 supplemental statement of the 
case.  The comments have been considered herein.


FINDINGS OF FACT

1.  The veteran has visual acuity of 20/100 uncorrected 
bilaterally and 20/100 corrected bilaterally.  He has visual 
field loss which is deemed to render him legally blind.

2.  Most service medical records (SMRs) are not available, 
apparently having been lost in the accidental fire at the 
National Personnel Records Center in 1973.

3.  A December 1953, Report of Medical Examination For 
Discharge and Immediate Reenlistment reflects the veteran's 
visual acuity as 20/20 bilaterally, and the eyes, 
ophthalmoscopoic, pupils, and ocular motility, were rated as 
normal.

4.  There is no evidence of complaints, findings, or 
treatment, for visual pathology in the years immediately 
following the veteran's discharge from active service.

5.  The evidence of record does not show visual impairment to 
have been caused or made worse by active military service.

6.  The veteran is diagnosed as manifesting occipital 
headaches and loss of fine hand motor coordination 
bilaterally.

7.  A December 1953, Report of Medical Examination For 
Discharge and Immediate Reenlistment reflects that the head, 
face, neck, and scalp, and neurologic areas, were rated as 
normal.

8.  There is no evidence of complaints, findings, or 
treatment, for headaches or other neurological abnormalities 
in the years immediately following the veteran's discharge 
from active service.

9.  The evidence of record does not show head injury 
residuals to have been caused or made worse by active 
military service.

10.  A June 1995 rating decision denied entitlement to 
service connection for a right leg injury on the basis that 
there was no record of a complaint, finding, or treatment 
for, a right leg injury in active service.  The June 1995 
rating decision further determined that a 1994 private 
medical report did not establish that a diagnosed bullet 
residual, right ankle, and ruptured disk at L5-S1 were 
related to active service.

11.  The veteran was notified of the June 1995 decision in a 
letter dated in July 1995.  There is no record of the July 
1995 letter having been returned as undelivered, and there is 
no record of the veteran having appealed the June 1995 
decision.

12.  A January 1999 rating decision denied entitlement to 
service connection for a right foot disorder and low back 
disorder.  The basis of the January 1999 rating decision is 
that the claims were previously denied and that new and 
material evidence to reopen them was not received.

13.  The veteran was notified of the January 1999 decision in 
a letter dated in March 1999.  There is no record of the 
March 1999 letter having been returned as undelivered, and 
there is no record of the veteran having appealed the January 
1999 decision.  The January 1999 rating decision became final 
in accordance with applicable law and regulations.

14.  The January 1999 rating decision is the last final 
decision rendered on the issues of entitlement to service 
connection for a right foot disorder and a low back disorder.

15.  Evidence submitted since the January 1999 rating 
decision, when considered either alone or in connection with 
the other evidence of record assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a right foot disorder and a low back disorder.


CONCLUSIONS OF LAW

1.  Visual impairment was not incurred in or aggravated by 
active service.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  Head injury residuals were not incurred in or aggravated 
by active service, nor may organic diseases of the nervous 
system be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

3.  New and material evidence to reopen previously denied 
claims for entitlement to service connection for a left foot 
disorder has not been received.  38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence to reopen a previously denied 
claim for entitlement to service connection for a low back 
disorder have not been received.  38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
to include as concerns the veteran's pre-VCAA claim, and as 
otherwise described below, the VCAA notice is complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).  The Secretary of 
Veterans Affairs has determined that the VCAA also is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

In a letter dated in July 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  The letter 
specifically informed the veteran that, as concerned his 
right foot and back claims, new and material evidence was 
required to reopen those claims and defined what constituted 
new and material evidence.  As to who would obtain what part 
of the evidence needed, the letter informed the veteran that 
the RO would obtain any available SMR and that the RO had 
obtained VA treatment records and specified private treatment 
records.  The letter informed the veteran that he should 
submit any other evidence which tended to support his claim 
and explained the form the evidence could consist of.  The 
letter also informed the veteran that, in the alternative, 
the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to submit any evidence as soon as 
possible, which the Board construes as reasonably informing 
him to submit any evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Pelegrini v. Principi, 18 Vet. App. at 
120-21; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained treatment 
records and arranged for appropriate examinations.  The Board 
recognizes that there is a heightened obligation to assist 
the veteran in the development of his case, a heightened 
obligation to explain findings and conclusions, and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board further notes the 
assertion of the veteran's attorney in her June 2003 written 
argument that the case should be remanded to the RO for 
reconstruction of the veteran's records.

The case file reflects that the RO made numerous attempts to 
obtain the veteran's SMRs or reconstructed SMRs.  Although an 
August 1977 National Personnel Records Center (NPRC) letter 
to the RO advised that the veteran's SMR may have been 
destroyed by a fire at the NPRC, the RO still made repeated 
attempts to assist the veteran.  In July 1998, the NPRC 
advised the RO that a review of Morning Reports of the 
veteran's unit did not disclose any entries as concerned 
medical treatment of the veteran.  In August 1998, the RO 
made an administrative determination that, after exhausting 
all available avenues, the veteran's SMR were not available.

All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist, to include any heightened duty as a 
result of the destruction of records.  38 C.F.R. § 3.159(c) 
(2003); O'Hare v. Derwinski, 1 Vet. App. at 367.

The veteran filed his current claims in March 2001.  A 
February 2002 rating decision denied the claims.

The veteran asserts that he was injured during his active 
service in Korea, when a vehicle which he was riding in 
became the target of a bombing attack.  The veteran relates 
that he was injured as a result of his efforts to escape 
harm.

I.  Service connection claims for visual impairment and head 
injury residuals.

Factual background.

As already noted, there are virtually no SMR available.  The 
case file does reflect the December 1953 Report of Medical 
Examination conducted apparently at the end of the veteran's 
initial period of service for "Discharge to reenlist."  It 
reflects that the veteran's visual acuity was 20/20 
bilaterally and normal to color chart.  It also reflects that 
the veteran's clinical evaluation was normal in all areas, 
and the veteran was deemed qualified for continued service, 
with a physical profile of 1 in all areas.  The veteran's DD 
Form 214 for his initial period of service, which ended in 
December 1953, reflects that he was discharged for immediate 
reenlistment in the Regular Army.  It also reflects the award 
of the Korean Service Medal, with three bronze campaign 
stars, and the United Nations Service Medal.  It does not 
reflect any awards or decorations specifically associated 
with combat duty.  The veteran's DD Form 214 also reflects, 
"None", in block 29, which is for wounds received as a 
result of action with enemy.

Social Security Administration (SSA) records reflect a March 
1980 private medical report by A.L., DO, which notes a 
vehicular accident in which a trolley car struck the rear of 
the vehicle the veteran was driving.  The veteran struck his 
head against the steering wheel.  Dr. L made special note of 
the fact that the veteran is an ex-boxer.  Dr. L's 
neurological examination was negative for Rhomberg but 
revealed a nystagmus with extreme gaze.  A laryngoscopy 
revealed injection of the vocal chords and edema of the 
pharynx.  Dr. L's diagnoses included concussion and post-
concussion syndrome.  Parenthetically, the Board notes that 
nystagmus is involuntary rhythmic oscillation of the 
eyeballs, either pendular or with a slow and fast component.  
Steadman's Medical Dictionary, 1246, 27th Ed. (2000).

SSA records also contain an April 1980 hospital report, which 
reflects that, because the veteran was not responding to 
outpatient treatment, hospitalization was advised.  An April 
1980 report reflects that the veteran's chart was reviewed.  
The trolley car impact was noted and the fact that the 
veteran denied being knocked unconscious.  The examiner did 
not note any neurological findings or diagnose any 
neurological pathology.

Also of record is a report from Dr. B.S., to the effect that 
the appellant had been treated for back, neck and occasional 
headache pain since March of 1980.  No etiology as to the 
complaints is reported.

A January 1981 private neurological examination report 
reflects that the veteran was injured when a trolley car 
struck the vehicle the veteran was driving.  The impact 
injured the veteran's neck and reinjured his back.  The 
examiner noted another examiner's diagnosis of post-
concussion syndrome and observed that it was unclear to him 
how that diagnosis was arrived at.  He opined that the 
veteran had no evidence of neurological deficit.

A February 1981 VA examination report reflects that 
examination of the veteran's eyes revealed arteriolar 
nicking.  The neurological examination report reflects that 
the veteran denied ever having experienced unconsciousness, 
and the examiner observed that, as a result of that denial, 
diagnostic consideration of post-concussion was out of the 
question.  (It is noted that there was a history of an 
accident during service, further details of which were not 
reported.)  Physical examination revealed no evidence of any 
lesion in the central or peripheral nervous system.  The 
examiner noted that there was no evidence of post-concussion 
syndrome, and that the veteran's headaches and dizziness were 
apparently due to his hypertension.  No neurological 
abnormality was found and no pertinent disorders or 
disabilities were diagnosed.

A Private May 1994 medical report reflects that the veteran 
had developed type II diabetes mellitus.  A February 1995 
private medical report reflects that the veteran's eyes, 
ears, nose, and throat, were totally within normal limits.

A March 2001 private report from S.L.K., MD, reflects that he 
diagnosed the veteran as having cataracts, mild diabetic 
retinopathy, peripheral field loss secondary to bilateral 
occipital lobes, cerebrovascular accident.  The veteran's 
visual acuity was assessed as 20/70 right and 20/60 left.  
Dr. K opined that the veteran is functionally blind secondary 
to reduced central vision and severely constricted peripheral 
vision.

A July 2001 private medical report of J.H., MD, reflects that 
the veteran experienced an ischemic cerebrovascular accident 
in June 2000, which left the veteran with a residual of right 
superior quadrantamopia, and Dr. H referenced Dr. K's 
diagnosis of the impact of this residual on the veteran's 
vision.  Parenthetically, the Board notes that quadrantamopia 
is the loss of vision in a quarter section of the visual 
field of one or both eyes.  Steadman's Medical Dictionary, 
1496 27th Ed., 2000).  Dr. H also noted the veteran to have a 
history of a hemorrhagic cerebrovascular accident in February 
2000.

A November 2001 private medical report of J.L.K., MD, notes 
the veteran's history of multiple cerebrovascular accidents, 
which have affected the occipital cortex and his field of 
vision.  He also noted the veteran's diabetes and 
hypertension.  Dr. K assessed the veteran's uncorrected 
visual acuity as 20/200 bilaterally, and 20/60 corrected 
bilaterally.  Dr. K's report reflects a diagnostic impression 
of markedly restricted visual fields consistent with 
cerebrovascular accidents affecting the occipital area.  He 
also noted the veteran has mild background diabetic 
retinopathy.  Dr. K opined that, the combination of decreased 
central vision because of diabetes and ischemia, and the 
visual field deficit, causes the veteran to be considered 
legally blind.

An October 2001 VA fee basis examination report reflects that 
the veteran complained of dizziness and occasional headaches.  
The examiner observed that the veteran was not able to see to 
count fingers without glasses, and he was unable to 
distinguish the examiner's finger from a distance of one 
foot.  With correction, the veteran was able to count fingers 
at a distance of two feet.

The March 2004 VA eye examination report reflects that the 
examiner noted the veteran to be a vague historian.  The 
veteran reported only that, "I can't see," and related that 
his vision had been bad since his first stroke in 1999.  The 
veteran did not explain what he meant by "bad."  The 
veteran related that he was examined by his private provider 
two weeks earlier, and the only treatment he reported was 
artificial tears.  The examiner asked the veteran how he 
thought his current eye or visual problems were related to 
his military service, and the veteran related that he had 
been exposed to explosions while serving in Korea.  He did 
not relate any specific incident.  Physical examination 
revealed the veteran's visual acuity to be 20/100 
uncorrected, bilaterally, and 20/100 corrected, bilaterally.  
There was no report or finding of diplopia and no evidence of 
primary ocular pathology.  There was a reduction of the left 
hemifields of each eye.  The examiner noted visual field 
loss, most likely secondary to cerebrovascular accident.  The 
examiner opined that the veteran's diagnosis of visual field 
loss is not related to his military service, as the veteran's 
visual loss is due to a defect in the visual pathway 
posterior to optic chasm.  Therefore, the examiner concluded, 
the veteran's pathology must be intracranial in origin.  The 
examiner noted that he had received no report or information 
that the veteran incurred an intracranial injury during his 
service that resulted in visual field loss, but he noted that 
the veteran's records reflected an onset of visual field loss 
following the reported occipital lobe cerebrovascular 
accident.  The examiner observed that visual field loss is 
expected from a cerebrovascular accident involving the 
occipital lobes.

An April 2004 addendum to the March 2004 eye examination 
reflects the examiner conducted a review of the case file.  
The examiner noted the visual findings recorded in the 
December 1953 Report of Medical Examination, and an August 
2002 private report which reflects the veteran's history of 
multiple strokes and that he essentially had lost his vision.  
The examiner also found significant, the February 1981 VA 
neurology examination report, which recorded the veteran's 
occupation of truck driver until a 1979 accident and the 
neurologist's finding no evidence of any lesion in the 
central or peripheral nervous system.  The examiner opined 
that the fact that the veteran was capable of driving an 
automobile up until 1980, and the fact that he was employed 
as a truck driver for several years after his claimed 
service-related injury, supported his initial opinion that 
the veteran's visual field loss is not related to his 
military service.

The March 2004 VA brain and spinal cord examination report 
reflects the examiner noted the veteran's sworn statements in 
the case file, which related that his truck was hit by an 
airplane attack in 1952, with a fragment wound to the right 
ankle and burns to the right lower leg.  The veteran hit his 
head and jammed his back in the fall, and that he was treated 
with stitches for a scalp laceration and a wrap for his 
ankle.  The veteran reported daily headaches, day and night, 
which increase in intensity when he is under stress or when 
his glucose is low.  He denied any history of seizures.  The 
examiner noted that bilateral occipital cerebrovascular 
accident in 2001 caused complaints of headaches, and that the 
veteran lost vision, except for light and shadows in 2002 
after a cerebrovascular accident.  Physical examination 
revealed impaired coordination of fine motor finger movements 
and impaired ability to move right ankle.  Tactile sensations 
in hands and feet were intact to soft touch testing.  The 
veteran denied loss of control of bowel or bladder and loss 
of smell or taste.  The examiner noted that clinical 
examination did not indicate a need for skull x-rays.  The 
examiner's diagnoses included cerebrovascular accident with 
loss of vision and bilateral hand fine motor coordination and 
occipital headaches.  The examiner opined that, based on the 
review of the medical documentation, the veteran's brain and 
spinal cord disorder is not due to concussive head injury or 
illness incurred in service.

The Board notes the veteran's attorney's June 2003 arguments 
in his behalf.  The Board notes that all of the examination 
reports referenced by the veteran's attorney, the majority of 
which are in the SSA records, were considered.  The Board did 
not include a synopsis of all of the reports in the decision, 
as none of them reflect any opinion to the effect that the 
etiology of the veteran's visual disorder and any residual of 
a head injury are related to his military service.  The 
seminal events in the medical reports contained in the SSA 
records are, a 1979 vehicular accident, the 1980 trolley car-
vehicular accident, and the veteran's multiple 
cerebrovascular accidents.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  The so-called combat exception, however, 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service.  Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).

Initially, the Board finds that there is no evidentiary basis 
to apply the combat exception to the veteran.  There is no 
evidence to corroborate his claim of having been injured in a 
combat-related incident.  Although most of the veteran's SMR 
are unavailable, the December 1953 physical examination and 
the DD-214 were prepared prior to the apparent destruction of 
the veteran's records.  There is no indication of combat 
exposure on that exam.  Further, taking the veteran's account 
at face value, it would appear that his claimed circumstances 
of an enemy air attack arguably qualified for award of a 
purple heart.  Nonetheless, unless the field treatment which 
the veteran claims to have received was not documented, the 
Board deems it highly unlikely that neither the 1953 medical 
examination report nor the veteran's DD-214 would omit such 
crucial information as a combat-incurred injury.  There also 
is the matter that the veteran certainly had the opportunity 
to report any such injury to the examiner at the December 
1953 examination, as well as note any omission from his DD-
214.  Thus, the veteran's uncorroborated assertions are not 
sufficient to show an in-service injury or disease.

The Board must reiterate that, notwithstanding the 
unavailability of most of the SMRs, the December 1953 medical 
examination report for discharge is competent medical 
evidence which is close to the event claimed by the veteran 
to have caused his injury.  As already noted, that report 
reflects neither a report of injury by the veteran nor 
findings of any residual pathology.

The medical evidence of record, in totality, compellingly 
shows the veteran's visual field loss and any head injury 
residuals to be secondary to his cerebrovascular accidents.  
The veteran's private care providers have opined as much, as 
well as the examiners at the March 2004 VA eye and brain 
examinations.  All of these opinions are consistent with the 
findings of the examinations on which they were based.  The 
Board notes the veteran's attorney's assertion that the 
October 2001 VA fee basis examination did not address all of 
the veteran's complaints.  The Board further notes that the 
October 2001 examination concerned a claim unrelated to this 
decision.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

Finally, it is noted that there is no organic disease of the 
nervous system which is causing the headaches shown within 
the first year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As such, there is no presumptive basis for granting 
service connection.

II.  New and material evidence.

Factual background.

In June 1977, the veteran submitted a claim for a fracture of 
his right leg, which he stated he sustained "in a bombing 
action."  In a June 1977 letter, the RO, at that time, the 
Philadelphia, Pennsylvania, RO, acknowledged the claim and 
informed the veteran that action on his claim was pending the 
receipt of additional records related to his service.  In an 
August 1977 letter, the RO asked the veteran to provide a 
copy of his discharge papers for his active service which 
began after December 3, 1953.  The letter informed the 
veteran that, if the requested evidence was not received 
within one year of the date of the letter, benefits could not 
be paid.  There is no record in the case file of the August 
1977 letter having been returned as undelivered.  The 
document immediately after that letter is a copy of the DD 
Form 214 issued in 1953, and it was not received by the RO 
until October 1980.

In June 1994, the veteran requested that his VA file be 
transferred to the Winston-Salem RO.  In September 1994, the 
veteran applied to "reopen his claim" for service 
connection.  A September 1994 RO letter informed the veteran 
that he was not service connected for any disability, and 
that his 1977 claim for a right leg fracture was denied for 
"failure to pursue" it.

In January 1995, the RO received a statement from the 
veteran, which related that he appealed the decision to deny 
service connection for military incurred right leg injury.  
The June 1995 rating decision had not been issued when the RO 
received the veteran's statement.

A June 1995 rating decision continued the denial of service 
connection for the right leg injury.  The rating decision 
informed the veteran that his January 1995 statement was 
deemed to relate to the 1977 claim, the denial of which had 
become final.  Among the evidence considered by the June 1995 
rating decision was an April 1994 private medical report of 
A.S.L., MD, which reflects the veteran reported having been 
shot in the right ankle in Korea in 1952.  Dr. L's diagnoses 
included one of bullet residuals, right ankle.

The veteran was notified of the June 1995 rating decision in 
a letter dated in July 1995.  There is no record of the July 
1995 letter having been returned as undelivered, and neither 
is there a record of the veteran having appealed the June 
1995 decision.

The veteran filed a claim for entitlement to service 
connection for a right foot disorder and a back disorder in 
August 1997, again claiming he was injured in Korea.  In a 
letter dated in October 1997, the RO instructed the veteran 
to submit copies of his SMR and NA Forms 13075 and 13055.  He 
also was provided a VA Form 21-4142 to identify any medical 
records he desired VA to obtain on his behalf.  He was 
informed to submit the information within 60 days.

In a letter dated in December 1997, the RO informed the 
veteran that, because he had not responded to the October 
1997 letter, his claim was denied.  He also was informed that 
any information received after October 1998 would be deemed a 
new claim.  The veteran submitted the NA Forms 13075 and 
13055 between March 1998 and July 1998.  These forms resulted 
in renewed efforts by the RO to obtain any SMR extant, but 
resulted in the August 1998 administrative determination that 
no SMR or Morning Report entries related to the veteran could 
be located.

A January 1999 rating decision denied the claims.  The 
veteran was notified of the decision in a letter dated in 
March 1999.  There is no evidence of this letter having been 
returned as undelivered.  In December 1999, the veteran 
submitted a statement in which he requested that his claim 
"be reopened" to add a new issue of hearing loss.  There 
was no mention of the January 1999 rating decision.  There is 
no evidence of the veteran having appealed the January 1999 
rating decision, which became final in March 2000.

The veteran submitted his current claim in March 2001.  The 
February 2002 rating decision denied the claim.  The new 
evidence submitted since the January 1999 rating decision is 
the evidence contained in the SSA records, which is set forth 
above.  The records in the SSA file reflect that, in 
September 1981, a SSA Administrative Law Judge found the 
veteran disabled due to cervical strain and sprain, 
lumbosacral strain and sprain, and anxiety neurosis.  The 
treatment records on which this decision was based reflect 
the veteran's vehicular accidents in 1979 and 1980, as well 
as his reported history of having been injured while in 
active service.  None of the diagnoses in these treatment 
records relate the veteran's right ankle or his back disorder 
to his military service.

Analysis.

As noted above, the veteran filed his application to reopen 
his previously denied claim in March 2001.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to the veteran's 
claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder.  38 C.F.R. § 3.156 (2001).  See Evans v. Brown, 9 
Vet. App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record, that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

As set forth above, the evidence in the SSA records, 
including the treatment records from 1981, is new in the 
sense that it had not been considered before.  The Board is 
constrained to find, however, that it is redundant with the 
evidence which already was of record, and is not material.  
The core issue before the board is not whether the veteran 
has a right foot or back disability but whether those 
disabilities are related to his military service.  The 
"new" evidence does not address that core issue.  As such, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a right foot disorder 
and a low back disorder.  Thus, it is not material but 
redundant.  38 C.F.R. § 3.156(a) (2001).




ORDER

Entitlement to service connection for visual impairment is 
denied.

Entitlement to service connection for the residuals of a head 
injury is denied.

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for a right foot disability.  The appeal is denied.

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for lumbosacral strain, claimed as a back disorder and 
residuals of a back injury.  The appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


